Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 7, 2019

                                       No. 04-19-00232-CR

                                       Abrosia LERMA Jr.,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B17137
                           Honorable Rex Emerson, Judge Presiding


                                          ORDER
        Appellant’s court-appointed attorney has filed briefs pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own briefs and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). The
State has filed letters, asserting that it takes no position on whether the appeals are frivolous.

         If the appellant desires to file pro se briefs in these appeals, he must do so within twenty
days from the date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files pro se
briefs, the State may file responsive briefs no later than twenty days after the date appellant’s pro
se briefs are filed in this court. We ORDER the motions to withdraw, filed by appellant’s
counsel in these appeals, to be HELD IN ABEYANCE pending further order of the court.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2019.



                                              ___________________________________
                                              Luz Estrada,
                                              Chief Deputy Clerk